In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-3201
RATNA BAGWE,
                                                Plaintiff-Appellant,

                                v.

SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC., et al.,
                                             Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
        No. 1:11-cv-02450 — Young B. Kim, Magistrate Judge.
                    ____________________

  ARGUED SEPTEMBER 10, 2015 — DECIDED JANUARY 26, 2016
                    ____________________

   Before FLAUM, RIPPLE, and SYKES, Circuit Judges.
   RIPPLE, Circuit Judge. Ratna Bagwe, who was born in India
and is of Indian descent, brought this action in the United
States District Court for the Northern District of Illinois
2                                                            No. 14-3201

against Sedgwick Claims Management Services, Inc. (“Sedg-
                                                                1
wick”) and her former supervisors, Tammy LeClaire and An-
gela Papaioannou. Alleging claims under the Civil Rights Act
of 1866, 42 U.S.C. § 1981, Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e, and the Illinois Human Rights Act
(“IHRA”), 775 ILCS 5/1, she stated that Sedgwick had paid
her a comparatively low salary because of her race and na-
tional origin. She also alleged that she was terminated for re-
taliatory and racially discriminatory reasons. The district
court granted summary judgment to the defendants on all
                                                                      2
counts. Ms. Bagwe now seeks reversal of that judgment. For
the reasons set forth in this opinion, we affirm.


                                     I
                           BACKGROUND
A. Facts
    Because the district court entered summary judgment for
the defendants, we must view the facts in the light most fa-
vorable to Ms. Bagwe, the nonmoving party. See, e.g., Gerhartz
v. Richert, 779 F.3d 682, 685 (7th Cir. 2015).
   Sedgwick is a claims management services company
headquartered in Memphis, Tennessee. Ms. Bagwe began

1The defendants note that Tammy LeClaire is now known by the name
Tammy Worthey. Both the filings and the record refer to Ms. LeClaire, so
we will use this name for ease of reading.
2 Pursuant to 28 U.S.C. § 636(c)(1), the parties consented to a federal mag-
istrate judge’s conducting all proceedings including final judgment. Ac-
cordingly, we refer to the magistrate judge as the district court throughout
this opinion.
No. 14-3201                                                                3

working in Sedgwick’s Chicago office in March 2001. She was
promoted to Assistant Manager II in 2005, and received a cor-
responding pay raise. She was then asked to serve as Interim
Operations Manager in 2007. In late 2007, Ms. Bagwe was pro-
moted to Operations Manager III. Ms. LeClaire, a Managing
Director at Sedgwick, made the decision to promote
Ms. Bagwe. Delaine Simmons, Ms. Bagwe’s direct supervisor
at the time, counseled Ms. LeClaire against promoting
Ms. Bagwe. In Ms. Simmons’s view, Ms. Bagwe had demon-
strated poor leadership skills and had not provided sufficient
direction to her subordinates.
   As Operations Manager III, Ms. Bagwe oversaw short
term disability claims for Sedgwick’s AT&T account. Ms. Pa-
paioannou, the Area Manager for the AT&T account, was her
                      3
direct supervisor. At the time of her promotion, Ms. Bagwe


3 At this stage, it will be helpful to summarize the organizational structure

of Sedgwick in the years Ms. Bagwe served as Operations Manager III.
    Ratna Bagwe reported to Angela Papaioannou, Area Manager for the
AT&T account. Ms. Papaioannou reported to Tammy LeClaire, Managing
Director. Ms. LeClaire reported to Brad Johnson, the Executive Vice Pres-
ident.
     Charles French, the AT&T Workers’ Compensation Account Execu-
tive, was on the same grade level as Ms. Bagwe. Mr. French reported di-
rectly to Ms. LeClaire.
    Within Colleague Resources, Carla Street worked as a Colleague Re-
sources Manager in Sedgwick’s Chicago office. She reported to Stepha-
nie Simpson, Regional Colleague Resources Manager. Ms. Simpson re-
ported to Rachel Jackson, Senior Vice President of Colleague Resources.
Terri Browne, Executive Vice President and Chief People Officer, oversaw
Colleague Resources.
4                                                         No. 14-3201

received a promotional pay raise of $10,000. She received an-
                                                   4
other pay raise of $3,000, sometime in 2008.
    Ms. Bagwe did have some managerial problems as Oper-
ations Manager III. In early 2008, one of Ms. Bagwe’s subor-
dinates, Tonya Warner, requested that Ms. Papaioannou reas-
sign her to a different supervisor. Ms. Warner claimed that
Ms. Bagwe had failed to provide her with important infor-
mation and was overly confrontational. Ms. Papaioannou and
Ms. LeClaire considered the complaints and decided to reas-
sign Ms. Warner so that she reported to Ms. Papaioannou in-
stead of Ms. Bagwe.
   Ms. Bagwe was also dissatisfied with her compensation.
During an April 2008 conference call with Ms. Papaioannou
and Carla Street, a Colleague Resources Manager, Ms. Bagwe
expressed general concerns about her pay increases over the
three previous years. Ms. Bagwe concedes that she did not
mention race, national origin, or discrimination in the course
of that conversation. Ms. Papaioannou allegedly warned
Ms. Bagwe “that we have to be careful because we don’t want
                                    5
to be perceived as a whiner.” Ms. Papaioannou later dis-
cussed Ms. Bagwe’s complaints with Ms. Simmons in a series
of text messages:
      Ms. Papaioannou: tried to tell [Ms. Bagwe] yesterday

4 Ms. LeClaire explained that an employee’s direct supervisor would rec-
ommend salary increases and that she then would review those recom-
mendations. R.163-2 at 27 (47:10–19). After Ms. LeClaire gave her ap-
proval, the recommendations went to Terri Browne, Executive Vice Presi-
dent and Chief People Officer; Jim Wiertelak, Chief Operating Officer,
later made a final review.
5   R.163-24 at 4.
No. 14-3201                                                  5

           to be careful on the whole max 3% thing
      Ms. Papaioannou: apparently didn't not hear me
      Ms. Simmons: yes i know, she told me you did. i
         tried to talk her down as well. she really has an
         overinflated sense of her importance
      Ms. Papaioannou: I am meeting with her again on
         Friday so I’m probably going to be direct with
         her again but if she continues, I’m not going to
                                            6
           be able to stop [Ms. LeClaire]
    Ms. Bagwe submitted a memorandum to Ms. Street a few
days later, expressing similar concerns about her compensa-
tion. The memorandum was then forwarded to Ms. LeClaire.
Like the earlier conference call, the memorandum did not
mention race, national origin, or discrimination. Instead,
Ms. Bagwe claimed that Ms. LeClaire had pressured Ms. Sim-
mons, her direct supervisor before the promotion, to deny her
a promotional increase in 2005. Ms. Bagwe also claimed that,
sometime shortly after she sent this memorandum, Ms. Le-
Claire raised her voice to Ms. Bagwe and told her that “[you]
                                                7
think [you’re] good but [you’re] no good.”
    Ms. LeClaire determined that Ms. Bagwe had received ap-
propriate raises since 2005. In her affidavit, Ms. LeClaire
stated that Ms. Simmons had recommended above-budget
pay increases for Ms. Bagwe in 2003 and 2004. As a result,
Ms. Bagwe’s salary already was above the median salary of
an Assistant Manager II. In addition, Ms. LeClaire determined


6   R.163-23 at 2.
7   R.163-1 at 6 (231:10–232:20).
6                                                 No. 14-3201

that her subsequent pay raises were average for her peer
group. Based on these observations, Ms. LeClaire concluded
that Sedgwick need not take any further action regarding
Ms. Bagwe’s salary at that time.
   Ms. Bagwe first raised the issue of racial discrimination in
a May 2008 conversation with Stephanie Simpson, Regional
Colleague Resources Manager. The record does not indicate
whether Ms. Simpson actually reported this complaint to
Ms. LeClaire or to Ms. Papaioannou, as required by Sedg-
wick’s policies.
    In June 2008, Ms. Bagwe took a business trip to Atlanta
with Ms. LeClaire and another Sedgwick employee,
Anne Coyle. One evening, at the bar of the hotel where they
were staying, Ms. LeClaire began discussing her pending di-
vorce with Ms. Bagwe and Ms. Coyle. During this conversa-
tion, Ms. LeClaire allegedly told Ms. Bagwe that she should
get rid of her “old Indian husband” and get a “white man be-
                                        8
cause white men are more fun.” Ms. Coyle made similar re-
marks.
   About six months later, in January 2009, Ms. Bagwe and
Ms. Coyle got into a heated exchange at work. Charles French,
the AT&T Workers’ Compensation Account Executive, over-
heard the conversation. He sent an email to Ms. Papaioannou
on January 22, 2009, expressing his concerns about
Ms. Bagwe’s leadership and some other staffing issues on
Ms. Bagwe’s team. He then met with Ms. Bagwe and
Ms. Street on February 10, 2009, to discuss the incident in-
volving Ms. Coyle. At the meeting, Ms. Bagwe relayed Ms.


8   R.145-15 at 48–49 (265:23–266:2).
No. 14-3201                                                    7

LeClaire’s and Ms. Coyle’s comments about finding a “white
husband.” Ms. Bagwe also mentioned that Ms. Coyle previ-
ously had made a hand gesture to make fun of a co-worker’s
sexual orientation. Following this meeting, Ms. Bagwe re-
peated the information to Ms. Papaioannou.
    Mr. French later sent a memorandum to Ms. Street and
Ms. Papaioannou, expressing his concerns about Ms. Bagwe’s
leadership. The memorandum mentioned the altercation be-
tween Ms. Bagwe and Ms. Coyle, a series of emails from
Ms. Bagwe in which she questioned a final decision that she
had previously approved during an earlier meeting, and a
failure by Ms. Bagwe’s team to share reports with others in
                   9
the company.
   In March 2009, Sedgwick placed Ms. Bagwe on a Perfor-
mance Improvement Plan (“PIP”). The PIP cited several criti-
cisms of Ms. Bagwe’s behavior over the prior year, notably
that she had not brought any solutions to the February meet-
ing with Mr. French, that she had been unresponsive to
emails, and that she refused to listen to criticism. The PIP also
mentioned Ms. Bagwe’s complaints about Ms. Coyle’s com-
ments, noting “that if you overheard comments being made
by another colleague about someone else, it was your role and
responsibility to address the issue at that time and not a year
          10
later.” Ms. LeClaire and Ms. Papaioannou presented the PIP
to Ms. Bagwe in a meeting on March 12, 2009. During this
meeting, Ms. LeClaire allegedly pointed her finger at


9   R.145-9 at 45–48.
10   R.145-18 at 30.
8                                                            No. 14-3201

Ms. Bagwe and warned her that she “better be careful.” 11
    In April 2009, Ms. Bagwe complained about the PIP to Ms.
Papaioannou, Ms. LeClaire, Ms. Street, and Ms. Simpson. She
also sent a complaint to Ms. Simpson in which she described
“discrimination, harassment, bullying, and hostile work envi-
                  12
ronment.” The latter complaint mentioned “disparities in
salaries for some of [the] other colleagues,” and Ms. Le-
                                                                          13
Claire’s “retaliation” for Ms. Bagwe’s previous complaints.
Ms. Simpson forwarded this complaint to Ms. Browne and
Rachel Jackson, the Senior Vice President of Colleague Re-
sources.
   Ms. Simpson then investigated the complaint and issued a
report on June 15, 2009. The report discussed Ms. Bagwe’s
complaints about her work environment and set forth her
coworkers’ perspective of the situation. According to the re-
port, Ms. Warner noted “a perception [that Ms. Bagwe] is re-
                  14
taliatory.” Mr. French felt “like [Ms. Bagwe] is the one at-
                       15
tacking him.” One coworker said that Ms. Bagwe “would
talk over her and it was her natural instinct to raise her


11 R.163-1 at 36 (777:3–20). In her appellate brief, Ms. Bagwe claims that
Ms. LeClaire also told her “that she better not tell anyone about a fabri-
cated write-up.” Appellant’s Br. 7–8. However, Ms. Bagwe stated in her
deposition that “the threatening was about you better be careful…and not
like you better not tell anyone.” R.163-1 at 36 (777:9–14) (emphasis added).
12   R.163-30 at 3.
13   Id.
14   R.145-11 at 32.
15   Id. at 33.
No. 14-3201                                                    9

            16
voice.” Another co-worker observed that “it was very diffi-
cult to get the benefit of the doubt from [Ms. Bagwe] or change
                                      17
her perception to be favorable.” The report also concluded
that Ms. Bagwe was compensated fairly, considering her level
                    18
of experience.
   On June 22, 2009, Ms. Bagwe sent Ms. Simpson another e-
mail about her concerns, stating that “[i]f discrimination is not
the reason, please help me understand why my repeated re-
quests to have the compensation addressed based solely on
                                                               19
the merits of the situation have not been considered[.]”
Ms. Simpson sent Ms. Bagwe a letter on July 28, 2009, stating
that “[w]e were unable to obtain tangible evidence or addi-
tional witness[es] to confirm that harassment and/or discrim-
ination occurred,” and that “we analyzed your pay and deter-
                                           20
mined that your compensation is fair.”
    At some point around early July, after a lunch outside the
office, Ms. Bagwe asked Ms. LeClaire how her sister-in-law
was doing. According to Ms. Bagwe, Ms. LeClaire responded,
                                 21
“which one, the Indian?” Ms. LeClaire then said that she did
                                 22
not like her sister-in-law.


16   Id. at 34.
17   Id.
18   Id. at 37.
19   Id. at 40.
20   Id. at 48.
21   R.145-15 at 56 (273:6–8).
22   Id.
10                                                No. 14-3201

   In July of 2009, Ms. Warner canceled a meeting and ig-
nored Ms. Bagwe when confronted about the cancellation.
Ms. Bagwe then sent Ms. Warner a series of heated emails,
which left Ms. Warner in tears. Ms. Warner forwarded these
emails to Ms. LeClaire. Ms. LeClaire expressed concern about
the confrontational tone of the emails, and subsequently met
with Ms. Papaioannou to discuss the matter. Ms. Papaioan-
nou stated in her deposition that she felt that Ms. Bagwe “han-
                                          23
dled the situation appropriately.” However, Ms. Papaioan-
nou said she also received complaints from other coworkers
                                                   24
about “email war debates” started by Ms. Bagwe.
    At some point in late July or early August 2009, Sedgwick
decided to terminate Ms. Bagwe. Ms. LeClaire, Ms. Papaioan-
nou, Ms. Browne, and Brad Johnson, Executive Vice President
of Sedgwick, were involved in the decision. Sedgwick’s poli-
cies required that Ms. Browne or Ms. Jackson approve any ter-
               25
mination. The decisionmakers all stated that Ms. Browne ap-
proved Ms. Bagwe’s termination. However, each gave differ-
ing accounts of how the company reached the decision to ter-
minate. Ms. Papaioannou said that the decision was reached
during a conference call between her, Ms. LeClaire,
                                     26
Ms. Browne, and Mr. Johnson. Ms. LeClaire said that she
and Ms. Papaioannou reached the decision, and she then



23   R.145-8 at 18 (191:24–192:5).
24   Id. at 17 (185:21–186:11).
25   R.163-8 at 3 (50:18–21).
26   R.163-3 at 2 (9:13–25).
No. 14-3201                                              11

                                        27
spoke directly to Ms. Browne. Ms. Browne said that she re-
ceived a recommendation to terminate from Mr. Johnson, and
                                       28
never spoke to Ms. LeClaire. Mr. Johnson testified that he
spoke to Ms. LeClaire, and then communicated Ms. LeClaire’s
                                             29
recommendation to Ms. Browne.
   On August 13, 2009, Ms. Bagwe stopped by Ms. Papaioan-
nou’s office to say hello. Ms. Bagwe claims that, as she was
leaving, she heard Ms. Papaioannou call her an “Indian
           30
bitch.” Ms. Papaioannou disputes that she ever made this
comment, but we must accept Ms. Bagwe’s testimony as true
on review of a grant of summary judgment.
   Later that day, Ms. Bagwe learned from Ms. Street and
Ms. Jackson that she was terminated. Ms. Jackson explained
that there was a “continuing lack of trust” that had “become
                                        31
a distraction to the business.” Ms. Jackson and Ms. Street
also made clear that the termination had “nothing to do with
                      32
performance.” Following her termination, Ms. Bagwe was
escorted directly out of the building.
      Sedgwick had used a “Termination Checklist and Ques-



27   R.163-2 at 11 (203:13–204:13).
28   R.163-5 at 8 (49:23–52:1).
29   R.163-4 at 7 (67:1–68:25).
30   R.163-1 at 22–23 (581:8–582:9).
31   R.163-66 at 2.
32   R.163-1 at 32 (713:10–24).
12                                                             No. 14-3201

tionnaire” on previous occasions. The form included a num-
ber of yes or no questions and ended with an instruction to
“[a]llow the colleague to say goodbye to co-workers and to
                                                                             33
gather belongings; then escort quietly from the premises.”
The checklist was not filled out during Ms. Bagwe’s termina-
                                                                             34
tion. Ms. Street described the checklist as a “routine thing.”
However, Ms. Jackson stated that “[a]ny time I go [to the ter-
mination meeting], for the most part, a termination checklist
is not involved, because those termination checklists come to
                        35
me to review.” At least two other employees were termi-
nated without the use of this checklist.
   In February 2010, Sedgwick hired a replacement for the
Operations Manager III position. Ms. Bagwe’s replacement
was white and American. He did not have experience with
disability claims, but he did have management experience
that Ms. Bagwe lacked. He also started at a higher salary than
Ms. Bagwe. Ms. Papaioannou could not remember why Sedg-
wick started him at a higher salary, but Ms. LeClaire ex-
plained that it was based on “his level of experience and years
                             36
of management.” Ms. Bagwe’s replacement failed to learn
the aspects of claim management, and settled a workers’ com-
                                                      37
pensation claim without proper authority. After being coun-


33   R.163-19 at 4–6.
34   R.163-8 at 4 (70:15–16).
35 R.163-7 at 12 (85:7–9); see also R.163-5 at 7 (41:11–12) (Ms. Browne stating

that the checklist is not used in every situation).
36   R.170 at 2 (104:12–19).
37   R.145-5 at 58 (119:13–120:23).
No. 14-3201                                                    13

seled by Ms. Papaioannou for about one year, he was termi-
nated on September 21, 2012.
    A few months after her termination from Sedgwick,
Ms. Bagwe applied for a position with Matrix Absence Man-
agement. Ms. Bagwe was denied the position. Ms. Bagwe has
submitted the affidavit of a former employee at Matrix, who
states that:
          Prior to the time I could schedule Ms. Bagwe’s
          trip with the recruiter, I received an e-mail from
          [the CEO of Matrix]. The e-mail indicated [that
          the CEO] had just spoken with someone he
          knew from working at Sedgwick and that,
          based on that, I should not hire Ms. Bagwe. It
          said [that the CEO] learned that Ms. Bagwe was
          a good performer before she was promoted, but
          that then she became a “problem.” The e-mail
          did not provide any specifics about Ms. Bagwe’s
          performance after her promotion, only that she
          was a “problem.” The e-mail specifically said
                               38
          “Do not hire her.”
The Matrix employee further related that, upon receiving this
email, she terminated the hiring process.


B. Earlier Proceedings
   Ms. Bagwe filed timely charges of discrimination, hostile
work environment, harassment, and retaliation with the
Equal Employment Opportunity Commission (“EEOC”) on


38   R.163-59 at 3–4.
14                                                   No. 14-3201

December 12, 2009. She later filed this action in district court
against Sedgwick, Ms. LeClaire, and Ms. Papaioannou on
April 12, 2011. The complaint included discrimination, retali-
ation, and defamation claims under 42 U.S.C. § 1981, 42 U.S.C.
§ 2000e, the IHRA, and state common law.
    On May 1, 2014, the defendants filed a motion for sum-
mary judgment on all counts. The defendants argued that
Ms. Bagwe’s claims of pay discrimination were barred by the
applicable statutes of limitations and that all of the claims fell
short on the merits. Ms. Bagwe did not respond to the defend-
ants’ argument that certain pay discrimination claims were
time-barred. Ms. Bagwe did contest, however, the defend-
ants’ merits arguments about the discrimination and retalia-
tion claims. She withdrew her defamation claim.
    On September 5, 2014, the district court granted summary
judgment in favor of Sedgwick, Ms. LeClaire, and Ms. Papai-
oannou on all of Ms. Bagwe’s claims. It concluded that
Ms. Bagwe’s claims of pay discrimination were untimely, and
therefore it did not consider these claims on the merits. The
district court further concluded that Ms. Bagwe’s remaining
claims of discrimination and retaliation failed on the merits.


                                II
                        DISCUSSION
   We review de novo a district court’s grant of summary
judgment. Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014).
Summary judgment is appropriate when, after construing the
record in the light most favorable to the nonmoving party, we
conclude that no reasonable jury could rule in favor of the
No. 14-3201                                                                15

nonmoving party. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.
2014).


A. Discrimination Claim Based on Termination
    Ms. Bagwe first contends that Sedgwick terminated her on
the basis of race and national origin. Title VII makes it unlaw-
ful for an employer “to discriminate against any individual
with respect to [her] compensation, terms, conditions, or priv-
ileges of employment because of such individual’s race, color,
religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Sec-
tion 1981 makes it unlawful for an employer to discriminate
on the basis of race or national origin when “mak[ing] and
enforc[ing] contracts.” 42 U.S.C. § 1981. The IHRA makes it
unlawful “[f]or any employer…to act with respect to…privi-
leges or conditions of employment on the basis of unlawful
discrimination or citizenship status.” 775 ILCS 5/2-102(A).
     A plaintiff may prove discrimination under Title VII, Sec-
tion 1981, and the IHRA either directly or indirectly. 39 A plain-
tiff proceeds under the direct method of proof by showing
“either direct or circumstantial evidence of intentional racial

39 The analytical framework for all three statutes is “essentially identical,”

and therefore we need not analyze them separately. Brown v. Advocate S.
Suburban Hosp., 700 F.3d 1101, 1104 n.1 (7th Cir. 2012) (discussing Title VII
and § 1981); Zaderaka v. Illinois Human Rights Comm’n, 545 N.E.2d 684, 687
(Ill. 1989) (discussing Title VII and the IHRA). We therefore accept Ms.
Bagwe’s contention that the claims should be assessed under the same
framework. Appellant’s Br. 23–24; see also Moultrie v. Penn Aluminum Int’l,
LLC, 766 F.3d 747, 754 (7th Cir. 2014) (resolving a Title VII and IHRA claim
at the same time because the plaintiff “conceded that the merits of his
state-law discrimination claim would rise or fall with the merits of the fed-
eral claim”).
16                                                    No. 14-3201

discrimination.” Tank v. T-Mobile, USA, Inc., 758 F.3d 800, 805
(7th Cir. 2014). Direct evidence includes actual admission of
discriminatory intent. Mullin v. Temco Mach., Inc., 732 F.3d
772, 776 (7th Cir. 2013). Circumstantial evidence includes:
       (1) a mosaic of evidence which, taken together,
       would permit a jury to infer discriminatory in-
       tent; (2) comparative evidence showing that em-
       ployees similarly situated to the plaintiff other
       than in the protected characteristic received sys-
       tematically better treatment; and (3) pretext ev-
       idence, where the plaintiff is qualified for and
       fails to receive the desired treatment, and the
       employer’s stated reason for the difference is
       unworthy of belief.
Piraino v. Int’l Orientation Res., Inc., 84 F.3d 270, 274 (7th Cir.
1996); see also Hasan v. Foley & Lardner LLP, 552 F.3d 520, 527
(7th Cir. 2008). We do not employ “some kind of esoteric ‘mo-
saic test’ or theory” under the direct method of proof. Morgan
v. SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013). The circumstan-
tial evidence, taken together, “must point directly to a dis-
criminatory reason for the employer’s action.” Adams v. Wal-
Mart Stores, Inc., 324 F.3d 935, 939 (7th Cir. 2003). “[A]n over-
load of irrelevant or nonprobative facts,” will not “add up to
relevant evidence of discriminatory intent. … [Z]ero plus
zero is zero.” Gorence v. Eagle Food Ctrs., Inc., 242 F.3d 759, 763
(7th Cir. 2001). Similarly, a single piece of circumstantial evi-
dence, without more, will not support a case of illegal dis-
crimination. Hobgood v. Illinois Gaming Bd., 731 F.3d 635, 644
(7th Cir. 2013).
   Under the indirect method of proof, a plaintiff employs
the test articulated in McDonnell Douglas Corp. v. Green, 411
No. 14-3201                                                    17

U.S. 792 (1973). A plaintiff has the initial burden to show that:
(1) she is a member of a protected class; (2) she was meeting
her employer’s legitimate expectations; (3) she was subject to
an adverse employment action; and (4) similarly situated em-
ployees who were not members of the protected class were
treated more favorably. Andrews v. CBOCS W., Inc., 743 F.3d
230, 234 (7th Cir. 2014). If a plaintiff establishes a prima facie
case, the burden shifts to the defendants to “articulate a legit-
imate, nondiscriminatory reason for the adverse employment
action, at which point the burden shifts back to the plaintiff to
submit evidence that the employer’s explanation is pre-
textual.” Id.
    Ms. Bagwe has not specified whether she is proceeding
under the direct or indirect method of proof, but instead crit-
icizes the entire framework as too rigid. We previously recog-
nized that “serious questions” have been raised about this
framework, but “[a]s long as the Supreme Court’s precedents
in this area are still good law, we’re not authorized to aban-
don the established framework.” Smith v. Chicago Transit
Auth., 806 F.3d 900, 905–06 (7th Cir. 2015) (quoting Simpson v.
Beaver Dam Cmty. Hosps., Inc., 780 F.3d 784, 789–90 (7th Cir.
2015)). We emphasize that “all relevant direct and circumstan-
tial evidence is considered (in its ‘totality’) in both methods,”
but that “we do indeed consider the ‘direct’ and ‘indirect’
methods separately when reviewing summary judgment.”
Orton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014) (empha-
ses in original).
   When “a plaintiff eschews burden-shifting and presents
direct and circumstantial evidence in opposition to an em-
ployer’s motion for summary judgment,” we typically use the
direct method as the “default rule.” Morgan, 724 F.3d at 997.
18                                                No. 14-3201

Here, the district court elected to review the evidence under
both methods of proof; therefore, for the sake of complete-
ness, we also will evaluate the evidence under both the direct
and indirect methods.


     1. Direct Method
   Ms. Bagwe submits that there is sufficient circumstantial
evidence to permit a jury to conclude reasonably that she was
terminated on the basis of race and national origin. In her
view, the record contains “pretext” evidence, comparative ev-
idence, and evidence of remarks that suggest a discriminatory
motive. We will consider each of these types of evidence in
turn, and then determine whether the record, taken as a
whole, “point[s] directly to a discriminatory reason for the
employer’s action.” Adams, 324 F.3d at 939.


                              a.
    Ms. Bagwe first contends there is evidence which suggests
that Sedgwick’s alleged rationale for termination—that
Ms. Bagwe demonstrated poor leadership skills—is “unwor-
thy of belief.” Piraino, 84 F.3d at 274. To meet this burden,
Ms. Bagwe must “identify such weaknesses, implausibilities,
inconsistencies, or contradictions” in Sedgwick’s rationale
“that a reasonable person could find [it] unworthy of cre-
dence.” Coleman v. Donahoe, 667 F.3d 835, 852 (7th Cir. 2012)
(quoting Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 792
(7th Cir. 2007)).
   Ms. Bagwe has not met that burden here. By the time
Ms. Bagwe was terminated, Sedgwick had received multiple
No. 14-3201                                                   19

complaints about her inability to work with others. Indeed,
the company earlier had placed Ms. Bagwe on a PIP because
of such concerns. Later, at Ms. Bagwe’s termination, Ms. Jack-
son explained that there was a “continuing lack of trust” and
                                                               40
noted particularly the “continuing excessive emails.”
Ms. LeClaire observed that “morale was low in the office” as
                                     41
a result of Ms. Bagwe’s leadership. Ms. Papaioannou noted
the “[e]mail communication” and that “[p]ersonal relation-
                                             42
ships with office colleagues are lacking.”
    Ms. Bagwe nevertheless argues that Sedgwick has given
“shifting” explanations for her termination, which calls this
rationale into question. Where decisionmakers’ stated ration-
ales are “sufficiently inconsistent or otherwise suspect,” a
summary judgment cannot stand. Hitchcock v. Angel Corps,
Inc., 718 F.3d 733, 738 (7th Cir. 2013). However, these “expla-
nations must actually be shifting and inconsistent to permit
an inference of mendacity.” Schuster v. Lucent Techs., Inc., 327
F.3d 569, 577 (7th Cir. 2003); see also O’Connor v. DePaul Univ.,
123 F.3d 665, 671 (7th Cir. 1997) (holding that a letter which
described “insubordinate activities on your part which you
were previously advised to cease” did not conflict with a let-
ter which described “the continued harassment of an em-
ployee … after you were advised to cease”). Here, the deci-
sionmakers’ explanations that Ms. Bagwe identifies are en-
tirely consistent and supported by the record. Ms. Street and


40   R.163-66 at 2.
41   R.145-5 at 39 (204:4–5).
42   R.163-45 at 2.
20                                                     No. 14-3201

Ms. Jackson told Ms. Bagwe that her termination had “noth-
ing to do with performance,” 43 which is in keeping with Sedg-
wick’s assertions that Ms. Bagwe was fired for interpersonal
reasons. Sedgwick stated in its EEOC statement that
Ms. Bagwe “was interfering with everyone’s ability to do
their job and service their clients satisfactorily,” 44 which is not
inconsistent with Sedgwick’s admission that Ms. Bagwe
never had an impact on the company’s bottom line. As Ms.
LeClaire explained in her deposition, the “metrics ha[d]
                                                  45
been…met” under Ms. Bagwe’s leadership, but the com-
pany decided to terminate her because “morale was low in
the office.” 46 Contrary to Ms. Bagwe’s suggestion, these se-
mantic differences are not evidence of pretext. Ms. Bagwe
may have met the company’s goals, but she had done so in a
manner that jeopardized the ability of those around her to do
their job. A company can certainly insist on a management
style that ensures a smooth operating atmosphere.
    Ms. Bagwe also highlights the conflicting accounts from
Sedgwick’s decisionmakers over how and when the termina-
tion decision was reached. However, we have held that where
“there is no conflict in the evidence regarding the reasons for”
an adverse employment action, “differing recollections” of
the events surrounding that action “do not raise a reasonable
inference of discrimination.” Petts v. Rockledge Furniture LLC,
534 F.3d 715, 724 (7th Cir. 2008); see also Schuster, 327 F.3d at


43   R.163-1 at 32 (713:10–24).
44   R.163-11 at 3.
45   R.145-5 at 33 (177:14–24).
46   Id. at 39 (204:3–6).
No. 14-3201                                                     21

579. Here, the decisionmakers at Sedgwick have provided a
consistent rationale for Ms. Bagwe’s termination: she demon-
strated ineffective leadership skills. Their differing recollec-
tions over exactly who spoke with whom do not call that ra-
tionale into question.
    Next, Ms. Bagwe points to a list of complaints a coworker
provided to Ms. Papaioannou a few days after the decision to
terminate was made. Ms. Papaioannou received this list in
early August, a few days before Ms. Bagwe was actually ter-
minated. She then emailed the list to Ms. Jackson. Ms. Bagwe
contends that the list suggests that Ms. Papaioannou was try-
ing to “dig up” reasons for her termination. When “evidence
indicates an attempt to justify a discharge after the fact,” it can
suggest a discriminatory motive. Futrell v. J.I. Case, 38 F.3d
342, 349 (7th Cir. 1994) (finding potential discrimination
where a decisionmaker created a list of deficiencies after a ter-
mination and then made “it seem as if he kept the notes con-
temporaneously”). However, there is no evidence in the rec-
ord showing that Ms. Papaioannou solicited this list. More
importantly, Ms. Papaioannou never has intimated that she
relied on the list when recommending Ms. Bagwe’s termina-
tion. This list, therefore, does not raise any inference of dis-
crimination.
    Ms. Bagwe also suggests that Sedgwick deviated from its
internal procedures when it terminated her. An employer’s
departure from its own policies may be circumstantial evi-
dence of discrimination. Rudin v. Lincoln Land Cmty. Coll., 420
F.3d 712, 727 (7th Cir. 2005). However, there must be evidence
of a specific policy that is regularly enforced and followed in
similar situations. Tank, 758 F.3d at 806 (holding that there
was not circumstantial evidence where plaintiff did not offer
22                                                    No. 14-3201

any corporate policy); Long v. Teachers’ Ret. Sys. of Illinois, 585
F.3d 344, 353 (7th Cir. 2009) (holding there was not circum-
stantial evidence where the “policy permits the employer to
exercise discretion”). In this case, Ms. Bagwe fails to present
any regularly enforced company policy that Sedgwick failed
to follow. Ms. Bagwe contends that Ms. Browne was obligated
to speak with all of Ms. Bagwe’s supervisors and review all
documentation and that Ms. Papaioannou was obligated to
attend her termination meeting. However, she does not point
to any evidence of a company policy that imposed these obli-
gations. Ms. Bagwe also contends that Sedgwick failed to
complete the “Termination Checklist and Questionnaire” on
the day of her termination and failed to follow the checklist’s
recommendation to allow an employee to return to her office
after being fired. However, the record indicates that when
Ms. Jackson, the Senior Vice President of Human Resources,
attends a termination meeting, the checklist is not employed.
Hanners v. Trent, 674 F.3d 683, 695 (7th Cir. 2012) (holding that
a deviation from company procedure was not suspicious be-
cause the company had explained that the procedure was not
followed when a senior officer was involved).
    Ms. Bagwe also argues that the decisionmakers knew that
she got along with others and that this shows that their ra-
tionale was pretextual. First, she points to Ms. Street’s testi-
mony that she had attended meetings run by Ms. Bagwe and
never had witnessed any communication issues. 47 However,
Ms. Street was not a decisionmaker, and nothing in the record




47   R.163-8 at 18–19 (107:17–108:12).
No. 14-3201                                                             23

suggests that she conveyed that opinion to a decisionmaker. 48
Second, Ms. Bagwe claims that Ms. LeClaire was aware that
she had handled appropriately her dispute with Ms. Warner.
However, she does not provide any evidentiary support for
that proposition. 49 Third, she points to Ms. Papaioannou’s
comments that, in June, Ms. Bagwe’s relationships seemed to
be improving and that she was satisfied with the way
Ms. Bagwe handled the dispute with Ms. Warner. However,
Ms. Papaioannou explained that her decision to terminate
was based on the accusations of “email war debates” she
                                 50
learned about in July. Finally, Ms. Bagwe contends that
Ms. Simpson and Ms. LeClaire had “objective” evidence that
she was a team player based on colleague survey results. 51
The survey results, however, only assessed management
teams, not individual employees. 52 Sedgwick concluded, after
receiving several emails and having numerous meetings with


48 Further, Ms. Street testified that she attended these meetings “[s]ome-
times. Not—not all the time.” Id. at 18 (107:24).
49Ms. Bagwe relies on Ms. LeClaire’s deposition for this proposition. Ap-
pellant’s Br. 41 (quoting R.166 at 33). However, the material she cites has
nothing to do with Ms. Warner. See R.166 at 33 (quoting R.163-2 at 3
(26:24–27:6)).
50   R.145-8 at 17 (185:21–186:11).
51 The Chicago AT&T management team, for which Ms. Bagwe was par-
tially responsible, scored better than Sedgwick’s Atlanta Disability Bell
South team in categories such as “[m]y immediate supervisor listens to
me,” and “[i]n my department, communications are open and honest.” See
R.163-13 at 35–44. However, the Chicago team performed worse than the
average Sedgwick management team in these same categories. Id.
52   R.163-5 at 13 (84:17–21).
24                                                            No. 14-3201

Ms. Bagwe, that her interpersonal issues were a problem for
the company. The record does not suggest that Sedgwick’s ra-
tionale was insincere or pretextual, and we do not sit as a “su-
perpersonnel department[]” that judges the wisdom of Sedg-
wick’s decisions. Stockwell v. City of Harvey, 597 F.3d 895, 902
(7th Cir. 2010) (internal quotation marks omitted).
    Lastly, Ms. Bagwe contends that Sedgwick called a poten-
tial employer, Matrix Absence Management, and told them
                                 53
that she was “a problem.” Ms. Bagwe believes that this ex-
change proves that Sedgwick had an improper motive. How-
ever, she relies on the affidavit of a former Matrix employee,
who heard the comment secondhand. “Where a plaintiff at-
tempts to introduce the testimony of an individual who did
not personally witness the alleged … statement but was later
told by another that the statement was made, such testimony
is rejected as hearsay” on summary judgment. Schindler v.
Seiler, 474 F.3d 1008, 1011 (7th Cir. 2007); see also Malin v. Hos-
                                                       54
pira, Inc., 762 F.3d 552, 554–55 (7th Cir. 2014). Moreover, even


53   R.163-59 at 3–4.
54 Ms. Bagwe   argues that the statement falls within the “present sense im-
pression” exception to the hearsay rule. Fed. R. Evid. 803(1). To fall within
this exception: “(1) the statement must describe an event or condition
without calculated narration; (2) the speaker must have personally per-
ceived the event or condition described; and (3) the statement must have
been made while the speaker was perceiving the event or condition, or
immediately thereafter.” United States v. Ruiz, 249 F.3d 643, 646 (7th Cir.
2001). Ms. Bagwe provides no proof that Sedgwick’s comment was imme-
diately conveyed. Instead, she relies on the Matrix employee’s assertion
that her supervisor told her that the comment had “just” been made. That
assertion also is based on hearsay, as it is using the supervisor’s statement
to prove the truth of the matter asserted. Therefore, the statement cannot
No. 14-3201                                                              25

were we to consider the statement that was allegedly made in
this phone call, Ms. Bagwe has not explained why the call
would lead a jury to believe that Sedgwick had an ulterior
motive. The statement does not mention race, retaliation, or
anything improper. A Sedgwick employee could have made
this statement for any variety of equally plausible reasons, in-
cluding a legitimate concern about Ms. Bagwe’s inability to
                                 55
get along with co-workers. No jury could infer discrimina-
tory intent from this call, or any of the other supposed “pre-
text” evidence.


                                      b.
   Ms. Bagwe also contends that she has “comparative evi-
dence showing that employees similarly situated to [her]
other than in the protected characteristic received systemati-


fit the “present sense impression” exception to the hearsay rule. Schindler
v. Seiler, 474 F.3d 1008, 1012 (7th Cir. 2007).
55 It is not clear that a Sedgwick employee even made the call. First, it is
unclear from the affidavit whether the Matrix supervisor made the call to
the “Sedgwick employee” or whether the “Sedgwick employee” called the
Matrix supervisor. See R.163-59. The affidavit does not specify, and it is
difficult to see how someone from Sedgwick would have known to call
Matrix about Ms. Bagwe sua sponte. Second, the Matrix supervisor alleg-
edly said that he had “spoken with someone he knew from working at
Sedgwick.” Id. at 3. It is unclear whether that meant a current Sedgwick
employee, a former Sedgwick employee, or someone who worked closely
with Sedgwick employees. Third, this discussion assumes that the Matrix
supervisor’s statement is true, but that statement is hearsay. Ms. Bagwe
has not presented an affidavit or deposition from the supervisor, or
demonstrated that she is otherwise prepared to submit non-hearsay evi-
dence.
26                                                  No. 14-3201

cally better treatment.” Piraino, 84 F.3d at 274. Although com-
parative evidence is traditionally assessed under the indirect
method of proof, it can be relevant under the direct method
as well. Tank, 758 F.3d at 808; Coleman, 667 F.3d at 861 n.9; Ha-
san, 552 F.3d at 529–30 n.4. To be similarly situated, an em-
ployee must be “directly comparable to [a plaintiff] in all ma-
terial respects.” Patterson v. Avery Dennison Corp., 281 F.3d
676, 680 (7th Cir. 2002). Typically, we consider whether the
employees “(i) held the same job description, (ii) were subject
to the same standards, (iii) were subordinate to the same su-
pervisor, and (iv) had comparable experience, education, and
other qualifications—provided the employer considered
these latter factors in making the personnel decision.” Ajayi v.
Aramark Bus. Servs., Inc., 336 F.3d 520, 532 (7th Cir. 2003).
    Ms. Bagwe first compares herself to her replacement, who
was a white American that also had leadership problems dur-
ing his employment at Sedgwick. Ms. Bagwe’s replacement
also was terminated, which suggests he was not treated more
favorably. However, Ms. Bagwe contends that he was fired
for costing Sedgwick money. She believes that Sedgwick
would have otherwise retained him, despite his leadership is-
sues. Her belief is based entirely on speculation and does not
constitute evidence of discrimination. Winsley v. Cook Cty., 563
F.3d 598, 605 (7th Cir. 2009) (holding that an employee was
not a valid comparator when she quit before any adverse ac-
tion could be taken, and it was therefore “far from clear that
[she] was treated more favorably”).
    Ms. Bagwe also contends that she was paid less than her
colleagues who were white and American, which suggests
that Sedgwick acted with a discriminatory motive. Her argu-
ment is primarily based on a chart comparing her salary to
No. 14-3201                                                       27

other Operations Managers III. However, Ms. Bagwe has pro-
vided no further information about these employees. She has
not explained whether these employees were subject to the
same standards, subordinate to the same supervisors, or had
comparable experience and qualifications. Ms. Bagwe cannot
simply rely on the fact that these employees held the same
title. Tank, 758 F.3d at 810; Diaz v. Kraft Foods Global, Inc., 653
F.3d 582, 590 (7th Cir. 2011). On the subject of pay, Ms. Bagwe
only identifies one employee with any specificity: her replace-
ment. However, he had additional operations management
experience when he was hired, and received a higher salary
                               56
based on that experience. Therefore, he is not similarly situ-
ated to her on the issue of compensation. Wyninger v. New
Venture Gear, Inc., 361 F.3d 965, 979 (7th Cir. 2004).


                                    c.
    Finally, Ms. Bagwe contends that there is “evidence of dis-
criminatory intent” that would lead a reasonable jury to find
in her favor. Specifically, she points to Ms. LeClaire’s remark
about her sister-in-law, Ms. LeClaire’s suggestion to get rid of
Ms. Bagwe’s “old Indian husband,” and Ms. Papaioannou’s
comment referring to Ms. Bagwe as an “Indian bitch.”
   Remarks can raise an inference of discrimination when
they are “(1) made by the decision-maker, 57 (2) around the
time of the decision, and (3) in reference to the adverse em-
ployment action.” Egonmwan v. Cook Cty. Sheriff’s Dep’t, 602

56   R.170 at 2 (104:12–19).
57 The parties agree that Ms. Papaioannou and Ms. LeClaire were deci-
sionmakers.
28                                                    No. 14-3201

F.3d 845, 850 (7th Cir. 2010). When considering whether a re-
mark is discriminatory, we also consider the context in which
the remark was made. Oest v. Illinois Dep’t of Corrs., 240 F.3d
605, 611 (7th Cir. 2001) (explaining that comments made out-
side of work, in social settings, are less likely to constitute ev-
idence of workplace discrimination); see also Geier v. Med-
tronic, Inc., 99 F.3d 238, 242 (7th Cir. 1996) (holding that a com-
ment did not constitute direct evidence of discrimination
when it “was made in a casual conversation during a long car
trip, a setting unrelated to discussions of…work deficien-
cies”).
    Here, both of Ms. LeClaire’s comments were unrelated to
work and made in settings outside of the workplace. Her al-
leged comment about her sister-in-law was made after a lunch
outside of the office. Ms. LeClaire identified the ethnicity of
her sister-in-law, but the comment is far too ambiguous to
raise an inference of racial or ethnic discrimination. Her “old
Indian husband” remark was made in a casual conversation
in the bar of a hotel, during a business trip to Atlanta. Oest,
240 F.3d at 611. Further, the comment was made over a year
before Ms. Bagwe was terminated. Tank, 758 F.3d at 806
(“[I]solated comments made over a year before the adverse
action are not evidence of discrimination under the direct
method.”). Neither of these alleged comments would allow a
juror to reasonably infer discrimination.
   Ms. Papaioannou’s alleged comment about Ms. Bagwe,
however, is a closer call. Ms. Papaioannou did not reference
the termination, but she did make a disparaging comment
which referenced Ms. Bagwe’s ethnicity, and she made it on
the day of Ms. Bagwe’s termination. A single “bit” or “piece”
No. 14-3201                                                   29

of evidence, however, is not enough to support a claim of dis-
crimination under the direct method of proof. Hobgood, 731
F.3d at 644. We addressed a similar situation in Dass v. Chicago
Board of Education, 675 F.3d 1060 (7th Cir. 2012). In Dass, a
teacher who brought a claim of racial discrimination alleged
that a principal told her that she should look for a job “on the
North Side where most of the Indian kids go.” Id. at 1063. We
held that, “even if the remark had been closer in time” to the
adverse action, it could not support a claim of discrimination
because “[t]he undisputed facts show[ed] that [the plaintiff]
was non-renewed because she could not control her class.” Id.
at 1072. Here, the undisputed facts show that Sedgwick ter-
minated Ms. Bagwe because of interpersonal concerns.
Ms. Papaioannou’s comment did not reference the termina-
tion and was made after the decision already had been made.
See Egonmwan, 602 F.3d at 850 (holding that a comment did
not raise an inference of discrimination because it did not
“specifically refer” to the termination and the timing did not
raise suspicion). Moreover, Ms. Papaioannou was one of four
decisionmakers. She did not make the ultimate decision to ter-
minate Ms. Bagwe, and the record shows that the other deci-
sionmakers based their decision on Ms. LeClaire’s independ-
ent assessment of the situation. Davis v. Time Warner Cable of
Se. Wis., L.P., 651 F.3d 664, 675 (7th Cir. 2011) (holding that a
claim that one employer acted in a retaliatory manner had far
less merit when three other managers signed off on the deci-
sion for independent reasons). Ms. Bagwe cannot survive un-
der the direct method of proof on her discrimination claims.


   2. Indirect Method
   Under the indirect method, we reach the same result. To
30                                                            No. 14-3201

meet her initial burden, Ms. Bagwe must show that “similarly
situated employees” who were not members of the protected
class were treated more favorably. Andrews, 743 F.3d at 234.
As discussed above, Ms. Bagwe has failed to identify any sim-
ilarly situated employees. Ms. Bagwe cannot survive sum-
mary judgment under the indirect method of proof because
she cannot establish a prima facie case of discrimination. Tank,
758 F.3d at 810.


B. Ms. Bagwe’s Pay Discrimination Claims
   Ms. Bagwe also raises claims under § 1981, Title VII, and
the IHRA that Sedgwick paid her a low salary relative to her
peers on the basis of her race and national origin.
   Before we assess the merits of this claim, we must address
two procedural obstacles. First, Sedgwick contends that all of
Ms. Bagwe’s claims regarding compensation are time-barred
and that we need not reach the merits on any claims of pay
discrimination. That is not the case. Under § 1981, a complaint
must be filed within four years of the alleged unlawful em-
ployment practice. 28 U.S.C. § 1658(a). Ms. Bagwe filed her
complaint on April 12, 2011; therefore, in order to be timely,
                                                                            58
her § 1981 claims must have arisen on or after April 12, 2007.

58 Ms. Bagwe’s other claims of pay discrimination have much shorter lim-
itations periods. Under Title VII, a charge of employment discrimination
must be filed with the EEOC within 300 days of the alleged unlawful em-
ployment practice. 42 U.S.C. § 2000e-5(e)(1); see also Roney v. Illinois Dep’t
of Transp., 474 F.3d 455, 460 (7th Cir. 2007). Under the IHRA, a claim must
be filed with the EEOC within 180 days of the alleged unlawful employ-
ment practice. 775 ILCS 5/7A-102(A)(1), (A-1)(1). Ms. Bagwe filed her
EEOC charge on December 9, 2009. Therefore, in order to be timely, the
No. 14-3201                                                                  31

At the very least, Ms. Bagwe’s claim that she received a com-
                                                                              59
paratively small merit increase in 2008 is not time-barred.
Therefore, at least one of Ms. Bagwe’s pay discrimination
claims must be considered on the merits.
   Second, Ms. Bagwe contends that Sedgwick only chal-
lenged the timeliness, but not the substance, of her pay claims.
Therefore, she believes that summary judgment on her pay
discrimination claims is inappropriate. See Sublett v. John
Wiley & Sons, Inc., 463 F.3d 731, 736 (7th Cir. 2006) (“As a gen-
eral matter, if the moving party does not raise an issue in sup-
port of its motion for summary judgment, the nonmoving
party is not required to present evidence on that point, and
the district court should not rely on that ground in its deci-
sion.”). Ms. Bagwe specifically contends that Sedgwick only
addressed Ms. Bagwe’s claims about her raises and did not
address claims about her salary. Ms. Bagwe is mistaken. Sedg-
wick clearly addressed Ms. Bagwe’s “complain[t]s about her



cause for her Title VII claims must have arisen on or after March 19, 2009,
and the cause for her IHRA claims must have arisen on or after July 7,
2009. Ms. Bagwe may also be able to state a claim based on the paychecks
she received after these dates. See infra note 59.
59 Ms. Bagwe may also have claims based on each paycheck she received.
Under the paycheck accrual rule, a new limitations period is triggered
each time that a plaintiff is paid less than his or her colleagues. Groesch v.
City of Springfield, Ill., 635 F.3d 1020, 1025–26 (7th Cir. 2011). The rule ap-
plies to Title VII claims, 42 U.S.C. § 2000e-5(e)(3)(A)(3) (Lilly Ledbetter Fair
Pay Act), and to § 1983 claims. Groesch, 635 F.3d at 1026. We have not de-
termined whether this rule also applies to § 1981 claims. However, be-
cause we conclude that Ms. Bagwe cannot succeed on the merits of any of
her pay discrimination claims, we need not reach this issue today.
32                                                         No. 14-3201

                                               60
2008 pay raise and her compensation.” We must consider
whether summary judgment is appropriate on the merits.
    Turning to the merits, we observe that our conclusions on
Ms. Bagwe’s discrimination claims based on termination nec-
essarily prove fatal to any claim she has made based on une-
qual pay. As previously discussed, Ms. Bagwe has not pre-
sented any similarly situated employee who received a higher
salary. Therefore, she cannot prevail under the indirect
method of proof. She also has failed to present circumstantial
evidence that would suggest that her employers had a dis-
criminatory motive, and therefore she cannot prevail under
the direct method of proof.


C. Ms. Bagwe’s Retaliation Claims
    Ms. Bagwe finally contends that the defendants engaged
in a campaign of “escalating retaliation” against her for com-
plaining about workplace discrimination, which ultimately
resulted in her termination. Title VII makes it unlawful “for
an employer to discriminate against any of his employees …
because [s]he has opposed any practice made an unlawful
employment practice by this subchapter.” 42 U.S.C. § 2000e-
3(a). Retaliation also is a cognizable claim under § 1981 and
the IHRA. Humphries v. CBOCS W., Inc., 474 F.3d 387, 398 (7th
Cir. 2007), aff’d, 553 U.S. 442 (2008) (citing 42 U.S.C. § 1981);
775 ILCS 5/6-101.


60R.143 at 17 (emphasis added); see also id. (“[O]nce all relevant factors
were taken into account, such as experience, time in service, and the 3%
budget for merit increases, [Ms. Bagwe’s] 2008 salary was equitable.” (em-
phasis in original)).
No. 14-3201                                                 33

    Retaliation, like discrimination, can be established under
the direct or indirect method of proof. Coleman, 667 F.3d at
859. Ms. Bagwe cannot establish a retaliation claim under the
indirect method because she fails to present any similarly sit-
uated employees who were treated more favorably. See Hutt
v. AbbVie Prods. LLC, 757 F.3d 687, 694 (7th Cir. 2014). There-
fore, she must proceed under the direct method of proof and
show: (1) she engaged in a protected activity; (2) Sedgwick
took an adverse employment action against her; and (3) there
was a causal connection between the two. Tank, 758 F.3d at
807.
    Ms. Bagwe satisfies the first element. The parties agree
that Ms. Bagwe made several protected complaints in early
2009, including her accusations in February 2009 of Ms. Le-
Claire’s discriminatory comments, a memorandum in April
2009 about her PIP and salary, and an email in July 2009 to
Colleague Resources about her salary. However, the parties
disagree about whether Ms. Bagwe engaged in earlier pro-
tected activity, specifically on May 21, 2008, when she told
Ms. Simpson that she was experiencing racial discrimination.
Sedgwick contends that Ms. Simpson did not understand this
complaint to concern race. However, Ms. Bagwe testified that
she explicitly mentioned racial discrimination. We must ac-
cept Ms. Bagwe’s testimony as true on review of summary
judgment. Sedgwick also contends that Ms. Simpson did not
report Ms. Bagwe’s complaint to any decisionmaker, and
therefore no decisionmaker could have possibly retaliated
based on a complaint he or she never heard. However, one
can reasonably infer that such an accusation would be re-
ported by Colleague Resources to supervisors within Sedg-
34                                                    No. 14-3201

wick. For the purposes of summary judgment, we must con-
strue the facts in the light most favorable to Ms. Bagwe and
conclude that this conversation also was a protected activity.
    We now consider whether these protected statements are
causally connected to any adverse employment action.
Ms. Bagwe presents a series of events that she believes were
adverse actions and argues that Sedgwick engaged in re-
peated retaliatory responses to her complaints. We have held
that a “sequence of protected activity and punitive action
could lend some support to a reasonable juror’s inference of
retaliation.” Coleman, 667 F.3d at 862 (emphasis added). How-
ever, temporal proximity, without additional evidence, is
“rarely sufficient” to establish a causal connection. Castro v.
DeVry Univ., Inc., 786 F.3d 559, 565 (7th Cir. 2015) (quoting
O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir.
2011)); see also Coleman, 667 F.3d at 861 (noting that a sequence
of protected activity and punitive action, without more,
“might not be enough” to defeat summary judgment). Here,
viewing the events in chronological order, we must consider
whether a reasonable juror could find that an adverse em-
ployment action occurred and that the action was causally
connected to Ms. Bagwe’s protected complaints.
   Ms. Bagwe first submits that the defendants demonstrated
a motive to retaliate before any protected activity took place.
In April 2008, Ms. Bagwe complained about her pay, without
mentioning race or discrimination. In response, Ms. Papaio-
annou told her to be careful, and noted to a co-worker that she
                                                 61
was “not going to be able to stop” Ms. LeClaire. Ms. LeClaire
allegedly yelled at Ms. Bagwe about a week later. Ms. Bagwe

61   R.163-23 at 2.
No. 14-3201                                                       35

concedes that these complaints were not protected activity.
See Kodl v. Bd. of Educ. Sch. Dist. 45, Villa Park, 490 F.3d 558, 563
(7th Cir. 2007) (holding that a complaint must indicate a pro-
tected class to constitute protected expression). Nevertheless,
she believes that Ms. Papaioannou’s and Ms. LeClaire’s re-
sponses suggest that these decisionmakers had an intent to
retaliate in the future. However, the reasonable characteriza-
tion of these comments is that they simply responded to an
employee’s general complaints about her pay. In their re-
sponses, neither Ms. Papaioannou nor Ms. LeClaire men-
tioned discrimination, race, or retaliation. Their “generic, for-
ward looking remarks,” without more, would not allow a rea-
sonable jury to infer that Sedgwick acted in a retaliatory man-
ner. Castro, 786 F.3d at 569.
    Next, Ms. Bagwe contends that Sedgwick took its first re-
taliatory action in March 2009, when she was placed on a PIP.
To rise to the level of an adverse action, a change “must be
one that a reasonable employee would find to be materially
adverse such that the employee would be dissuaded from en-
gaging in the protected activity.” Lewis v. City of Chicago, 496
F.3d 645, 655 (7th Cir. 2007) (quoting Roney v. Illinois Dep’t of
Transp., 474 F.3d 455, 461 (7th Cir. 2006)). A PIP, without
more, does not rise to this level. Davis, 651 F.3d at 677; see also
Langenbach v. Wal-Mart Stores, Inc., 761 F.3d 792, 799 (7th Cir.
2014); Cole v. Illinois, 562 F.3d 812, 816 (7th Cir. 2009).
Ms. Bagwe alleges that this PIP had materially adverse conse-
quences. Specifically, she claims that the PIP prevented her
from receiving a performance evaluation, and that the evalu-
ation would have resulted in a pay raise. However, nothing
in the record ties the PIP to her evaluation, much less her com-
pensation. Therefore, this PIP is not an adverse employment
action.
36                                                   No. 14-3201

    A PIP could still constitute relevant evidence of retaliation.
Oest, 240 F.3d at 613. However, nothing in the record suggests
that this PIP was pretextual or retaliatory. Ms. Bagwe re-
ceived the PIP after a confrontation with Ms. Coyle and two
detailed complaints sent by Mr. French. The PIP provides a
detailed list of concerns regarding Ms. Bagwe’s performance,
including her refusal to reply to emails or listen to criticism.
The PIP does mention Ms. Bagwe’s complaints about her
coworkers’ prejudiced comments, but states that “it was [her]
role and responsibility to address the issue at that time and
                          62
not a year later.” The PIP is, on its face, encouraging
Ms. Bagwe to report allegations of discrimination. It is neither
an adverse employment action nor evidence of retaliation.
    Ms. Bagwe also alleges that Sedgwick investigated her im-
mediately after she complained of pay discrimination in April
2009 instead of taking her accusations seriously. She believes
this investigation was improper and, therefore, constitutes ev-
idence of Sedgwick’s retaliatory motive. However, we have
held that a company’s investigation of a plaintiff immediately
after she makes a complaint is “not suspicious,” because the
company might well need “to determine whether there was a
larger problem.” Tank, 758 F.3d at 805, 807. Indeed, Ms. Simp-
son explained that Sedgwick’s investigation of Ms. Bagwe
was “related to the overall investigation of what was occur-
                                       63
ring in the office with relationships.” The subsequent report
addressed both Ms. Bagwe’s complaints and her relationships



62   R.145-18 at 30.
63   R.145-11 at 14 (71:22–23).
No. 14-3201                                                             37

with coworkers. Sedgwick’s investigation does not constitute
evidence of retaliation.
     Finally, Ms. Bagwe claims that she was terminated for re-
                     64
taliatory reasons. A termination is undoubtedly an adverse
employment action. Oest, 240 F.3d at 613. However,
Ms. Bagwe has not linked her termination to her complaints
of discrimination, or established that the reasons given by
Sedgwick are pretextual. Rather, Sedgwick’s rationale for ter-
minating Ms. Bagwe has been consistent and finds support in
the record. The PIP laid out in detail the company’s concerns
with Ms. Bagwe’s leadership skills. The investigation showed
that Sedgwick took Ms. Bagwe’s complaints of discrimination
seriously and that its willingness to investigate her claims
cannot be characterized as a punitive action. The termination
came after numerous complaints from coworkers and
Ms. Bagwe’s placement on a PIP. See Langenbach, 761 F.3d at
800 (affirming summary judgment where the timing and pre-
text arguments relied on “unbridled speculation,” and the
record presented a clear history of performance issues).
Ms. Bagwe therefore has not met her burden with regard to
her claims of retaliation.




64 Ms. Bagwe also argues that Sedgwick engaged in post-termination re-
taliation by giving a negative recommendation to Matrix. However, as dis-
cussed above, that argument is based entirely on inadmissible hearsay.
Further, even were we to consider that call, there is nothing in the record
suggesting that the call was made for retaliatory reasons.
38                                              No. 14-3201

                        Conclusion
   For the foregoing reasons, we affirm the district court’s
judgment.
                                                AFFIRMED